Citation Nr: 0731080	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

The veteran represented by:  California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1980 to June 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
February 2003, the RO granted service connection for a right 
knee disability and assigned an initial 10 percent rating, 
effective September 13, 2002.  In May 2003 the veteran asked 
for "revaluation of my right knee disability" and submitted 
new evidence.  The 10 percent rating was confirmed in 
September 2003 rating decision.  Later that month the 
veteran's representative asked for "reconsideration" of the 
rating decision and argued that the most recent VA 
examination was inadequate.  In the January 2004 decision, 
the 10 percent initial rating was continued.  In November 
2004, he filed a notice of disagreement and this appeal 
ensued.

In February 2006, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  In December 2006 the Board remanded the claim to 
the RO for additional development.



FINDINGS OF FACT

1.  X-rays confirm the veteran has degenerative arthritis in 
his right knee; at worst, extension limited to 2 degrees and 
flexion limited to 105 degrees.  

2.  A magnetic resonance imaging (MRI) confirms the veteran 
also has a tear of the anterior cruciate ligament (ACL), 
lateral meniscus, and popliteus tendon; Lachman's test has 
shown some laxity of the ACL, but there is no recurrent 
subluxation or lateral instability.



CONCLUSION OF LAW

The criteria for a separate 10 percent rating for limitation 
of right knee extension and a separate 10 percent rating for 
limitation of right knee flexion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

In August 2003, the RO sent the veteran a letter that told 
the veteran what evidence was needed to substantiate the 
claim, what evidence VA would undertake to obtain and what 
evidence the veteran was responsible for submitting.  He was 
not specifically told to submit relevant evidence in his 
possession, but he was told to "send us what we need" and 
that it was his responsibility to ensure that VA received all 
evidence not in the custody of a Federal entity.  He was 
thereby put on notice to submit relevant evidence in his 
possession.

The veteran was provided notice on the effective date and 
rating elements, in a January 2007 letter issued by VA's 
Appeals Management Center.  There was a timing deficiency 
with this notice, because it was provided after the initial 
decision in the claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The timing deficiency was cured by re-
adjudication of the claim via a supplemental statement of the 
case issued in May 2007.  Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
private medical records from Kaiser Permanente.  In addition, 
VA examinations were provided in February and October 2003, 
and February 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In June 2007, the veteran stated that he had 
no other information or evidence to submit and there is no 
other reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Under DC 5003, degenerative or osteoarthritis, when 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees-20 percent; 45 degrees-10 percent; 
and 60 degrees-0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees-40 percent; 20 degrees-30 percent; 
15 degrees-20 percent; 10 degrees-10 percent; and 5 degrees-0 
percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2007).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

Legal Analysis

The veteran had surgery on his right knee prior to service, 
in 1978, following a football injury and during service in 
1985.  He is service-connected for aggravation of the 
preexisting injury.  The private medical records from Kaiser 
Permanente indicate that a January 1995 X-ray showed 
moderately severe osteoarthritis of the right knee.  In 
October 1995, he underwent diagnostic arthroscopy and a 
partial lateral meniscectomy and debridement.  

The VA outpatient treatment records indicate that in January 
2003, the veteran complained of increased pain and difficulty 
riding his bicycle. On objective physical examination, it was 
noted that the knee was not particularly unstable.  

The report of a February 2003 VA examination shows that range 
of motion of the veteran's right knee was from 0 degrees of 
extension to 112 degrees of flexion with pain beginning at 
100 degrees.  There was no evidence of ligamentous laxity and 
McMurray's test was negative.  Strength was 5/5 and he walked 
independently.  

A May 2003 MRI of the right knee showed a tear of the ACL, 
lateral meniscus, and popliteus tendon.

A June 2003 VA outpatient treatment report indicates the 
veteran denied instability, but complained of increased pain.  
On objective physical examination, range of motion was from 0 
degrees of extension to 120 degrees of flexion.  There was no 
varus or valgus laxity, but Lachman's test was 1+ (indicating 
mild or slight laxity of the ACL).  Pivot shift and 
McMurray's tests were negative. 

An October 2003 VA outpatient treatment record indicates the 
veteran's right knee was stable to valgus and varus stress 
tests.  Lachman's and anterior drawer sign were negative.  
Range of motion was from 0 degrees of extension to 120 
degrees of flexion.  The report of the October 2003 VA 
examination indicates he did not report any buckling or 
locking of the right knee.  He did not wear a knee brace and 
walked unassisted.  On objective physical examination, there 
was no ligamentous laxity and range of motion was from 0 
degrees of extension to 110 degrees of flexion.  Endurance, 
strength, and speed were 5/5.

A May 2004 VA outpatient treatment record indicates the 
veteran tripped on his left foot and noticed the next morning 
that his left knee was swollen.  He said the knee did not 
lock or buckle at the time of the event.  It was noted that a 
previous X-ray showed degenerative joint disease of the left 
knee.  The diagnosis was a left knee sprain.  He requested 
something for support to wear for his knee and was given a 
neoprene knee brace for "temporary use only."  In August 
2004, a diagnosis of internal derangement of the left knee 
was noted and he requested a knee brace for stability.  In an 
August 2004 letter, Dr. Bautista, a VA physician, stated that 
the veteran had advanced tricompartmental arthritis with 
chronic and progressive pain, right knee greater than the 
left.  The physician said the veteran had been prescribed a 
knee brace for added stability.

A February 2006 letter from the veteran's employer indicates 
that the veteran was a very dependable and trustworthy 
employee who had constant pain due to his knee injury.  He 
wore a knee brace every day.  His employer accommodated his 
knee disability by limiting the amount of time he drove the 
forklift, providing him an elevated foot rest, and providing 
thicker floor mats at work stations.  His employer said that 
despite his knee disability, he continued to excel above his 
peers.

At his February 2006 hearing the veteran testified that his 
right knee disability was becoming worse, and that doctors 
had told him his knee "was shot."

A September 2006 VA outpatient treatment record indicates the 
veteran had advanced arthritis of the right knee.  He 
reported increased pain and a recent flare-up lasting 5 days.  
On physical examination, he had "good range of motion."  He 
said that he was told he would have to have a knee 
replacement in the future, but the doctor did not recommend 
this surgery until the veteran was having more severe pain on 
a more prolonged basis.

The report of a February 2007 VA examination shows the 
veteran reported that he was unable to stand or walk for long 
periods of time.  He said he had flare-ups every day, which 
were initiated by standing, walking and driving a vehicle.  
He said he was employed by the Department of Defense and 
worked at a computer.  He no longer did much physical 
activity at work.  

On objective physical examination, there was no significant 
swelling or effusion. There was some generalized tenderness 
at the joint line both laterally and medially.  McMurray's 
test was negative, but Lachman's test showed that he had some 
laxity of the ACL.  The drawer test was negative and the 
collateral ligaments otherwise seemed stable.  Range of 
motion was from -2 degrees of extension (hyperextension) to 
110 degrees of flexion.  With repetitive testing, range of 
motion was from 2 degrees of extension to 105 degrees of 
flexion with pain and lack of endurance noted.  

There was no lack of fatigue; muscle strength was 5/5.  He 
had an antalgic gait and favored his right lower extremity.  
An X-ray of the right knee showed significant 
tricompartmental degenerative joint disease which was quite 
severe.  The doctor stated there was no recurrent subluxation 
or lateral instability of the right knee.  

The evidence clearly establishes the veteran has severe 
arthritis of the right knee.  The May 2003 MRI also showed a 
tear of the ACL, lateral meniscus, and popliteus tendon.  
From a functional standpoint, the evidence only shows slight 
limitation of motion.  At worse during the course of this 
appeal, with repetitive motion, extension was to 2 degrees 
and flexion to 105 degrees.  This is equivalent to 
noncompensable ratings for extension and flexion under DCs 
5260 and 5261.  

Because there is X-ray evidence of arthritis and objective 
evidence of noncompensable limitation of flexion and 
extension, the veteran is entitled to separate 10 percent 
ratings for limitation of extension and flexion.  DC 5003.  

The reported ranges of motion took into account functional 
factors, and there is no other evidence of additional 
limitation of motion due to these factors.  38 C.F.R. 
§§ 4.40, 4.45.  A higher rating is therefore not available on 
this basis.

The Board has considered whether a separate rating is 
available for recurrent subluxation or lateral instability 
under DC 5257.  Even though there is evidence of "some" 
laxity of the ACL, the February 2007 VA examiner found that 
there was no recurrent subluxation or lateral instability.  

At the February 2006 hearing, the veteran stated that his 
knee "sort of" gave way, but he has never fallen.  The 
medical records, however, indicate he has denied having 
instability of the right knee (although there is evidence he 
complained of instability of the left knee).

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
initial rating in excess of 10 percent on an extraschedular 
basis. See 38 C.F.R. § 3.321.  The February 2006 letter from 
his employer indicates that accommodations have been made for 
the veteran's knee disability and he continues to excel 
beyond his peers.  Furthermore, the report of the February 
2007 VA examination indicates he currently works on a 
computer and does not have to perform much physical activity.  
The evidence also does not show frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For these reasons the preponderance of the evidence is 
against an increased rating beyond that granted in this 
decision.  Reasonable doubt has been resolved in the 
veteran's favor where warranted.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21 (2007).


ORDER

An increased rating for the right knee disability, namely a 
separate 10 percent rating for limitation of extension and a 
separate 10 percent rating for limitation of flexion, is 
granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


